       Case 9:19-cv-00109-DLC Document 37 Filed 12/06/19 Page 1 of 10



JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Section Chief
MEREDITH L. FLAX, Assistant Section Chief
DEVON L. FLANAGAN, Trial Attorney (D.C. Bar No. 1022195)
DAVIS A. BACKER, Trial Attorney (CO Bar No. 53502)
United States Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station
P.O. Box 7611
Washington, DC 20044-7611
Tel: (202) 305-0201
Fax: (202) 305-0275
Email: devon.flanagan@usdoj.gov

Attorneys for Federal Defendants


                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION



CENTER FOR BIOLOGICAL
DIVERSITY,                                   Case No. 9:19-cv-00109-DLC

              Plaintiff,
                                            STIPULATED SETTLEMENT
       v.                                         AGREEMENT

DAVID BERNHARDT, et al.,

             Defendants,

STATE OF WYOMING, et al.,

             Defendant-Intervenors
        Case 9:19-cv-00109-DLC Document 37 Filed 12/06/19 Page 2 of 10




      This Stipulated Settlement Agreement (“Agreement”) is entered into by and

between Plaintiff, the Center for Biological Diversity, and Federal Defendants,

David Bernhardt, in his official capacity as Secretary of the United States

Department of the Interior, and Margaret Everson, in her official capacity as

Principal Deputy Director of the United States Fish and Wildlife Service (“FWS”)

who, by and through their undersigned counsel, state as follows:

      WHEREAS, in 1975 FWS listed the grizzly bear (Ursus arctos horribilis) in

the lower-48 states as a “threatened” species under the Endangered Species Act

(“ESA”), 40 Fed. Reg. 31,734 (July 28, 1975);

      WHEREAS, in August 2011, in accordance with the ESA, 16 U.S.C.

§ 1533(c)(2), FWS conducted a five-year status review for the lower-48 states

grizzly bear population;

      WHEREAS, on April 20, 2019, Plaintiff sent Federal Defendants a letter

stating its intent to file suit to compel FWS to, as relevant here, conduct a five-year

status review of the lower-48 states grizzly bear population pursuant to 16 U.S.C.

§ 1533(c)(2)(a);

      WHEREAS, on June 27, 2019, Plaintiff filed the above-captioned action;

      WHEREAS, the Parties, through their authorized representatives, and

without any final adjudication of the issues of fact or law with respect to Plaintiff’s



                                           2
        Case 9:19-cv-00109-DLC Document 37 Filed 12/06/19 Page 3 of 10



claims, have negotiated a settlement that they consider to be a just, fair, adequate,

and equitable resolution of the first claim for relief set forth in Plaintiff’s Complaint,

alleging FWS failed to prepare a timely five-year status review on the lower-48

states grizzly bear population;

      WHEREAS, the Parties agree that settlement of this claim in this manner is

appropriate and in the public interest;

NOW, THEREFORE, the Parties hereby stipulate and agree as follows:

   1. No later than March 31, 2021, FWS shall complete and post on the

      Environmental Conservation Online System (“ECOS”) website a status

      review of all grizzly bear populations listed under the ESA at the time of its

      review, pursuant to the ESA, 16 U.S.C. § 1533(c)(2)(A);

   2. The Order entering this Agreement may be modified by the Court upon good

      cause shown, consistent with the Federal Rules of Civil Procedure, by written

      stipulation between the Parties filed with and approved by the Court, or upon

      written motion filed by one of the Parties and granted by the Court. In the

      event that either Party seeks to modify the terms of this Agreement, including

      the deadline specified in Paragraph 1, or in the event of a dispute arising out

      of or relating to this Agreement, or in the event that either Party believes that

      the other Party has failed to comply with any term or condition of this

      Agreement, the Party seeking the modification, raising the dispute, or seeking


                                            3
    Case 9:19-cv-00109-DLC Document 37 Filed 12/06/19 Page 4 of 10



   enforcement shall provide the other Party with notice of the claim or

   modification. The Parties agree that they will meet and confer (either

   telephonically or in person) at the earliest possible time in a good-faith effort

   to resolve the claim before seeking relief from the Court. If the Parties are

   unable to resolve the claim themselves, either Party may seek relief from the

   Court.

3. In the event that Federal Defendants fail to meet the deadline in Paragraph 1

   and have not sought to modify this Agreement, Plaintiff’s first remedy shall

   be a motion to enforce the terms of this Agreement, after following the

   dispute resolution procedures described above. This Agreement shall not, in

   the first instance, be enforceable through a proceeding for contempt of court.

4. This Agreement requires only that Federal Defendants take the action

   specified in Paragraph 1. No provision of this Agreement shall be interpreted

   as, or constitute, a commitment or requirement that Federal Defendants take

   action in contravention of the ESA, the APA, or any other law or regulation,

   either substantive or procedural. No provision of this Agreement shall be

   interpreted as, or constitute, a commitment or requirement that Federal

   Defendants are obligated to spend funds in violation of the Anti-Deficiency

   Act, 31 U.S.C. § 1341, or any other law or regulation. Nothing in this

   Agreement shall be construed to limit or modify the discretion accorded to


                                       4
    Case 9:19-cv-00109-DLC Document 37 Filed 12/06/19 Page 5 of 10



   Federal Defendants by the ESA, APA, or general principles of administrative

   law with respect to the procedures to be followed in making any

   determination required herein, or as to the substance of any determinations

   made pursuant to Paragraph 1 of the Agreement. To challenge any

   determination issued pursuant to Paragraph 1, Plaintiff must file a separate

   action. Federal Defendants reserve the right to raise any applicable claims or

   defenses to such challenges.

5. No part of this Agreement shall have precedential value in any litigation or

   in representations before any court or forum or in any public setting. No Party

   shall use this Agreement or the terms herein as evidence of what does or does

   not constitute a reasonable timeline for issuing a status review for any listed

   species.

6. Nothing in this Agreement shall be construed or offered as evidence in any

   proceeding as an admission or concession of any wrongdoing, liability, or

   any issue of fact or law concerning the claim settled under this Agreement or

   any similar claims brought in the future by any other party. Except as

   expressly provided in this Agreement, none of the Parties waives or

   relinquishes any legal rights, claims, or defenses it may have. This

   Agreement is executed for the purpose of settling the first claim for relief in




                                      5
    Case 9:19-cv-00109-DLC Document 37 Filed 12/06/19 Page 6 of 10



   Plaintiff’s Complaint, and nothing herein shall be construed as precedent

   having preclusive effect in any other context.

7. Plaintiff reserves its right to seek attorneys’ fees and costs incurred in

   connection with this claim after final judgment on the remaining claims

   brought in the above-captioned litigation. By entering into this Agreement,

   Federal Defendants do not agree that Plaintiff is entitled to recover attorneys’

   fees in this case, or to the amount of any such fees and also do not waive any

   objection or defense they may have to any claim for attorneys’ fees.

8. The Parties agree that this Agreement was negotiated in good faith and that

   it constitutes a settlement of the first claim for relief in Plaintiff’s Complaint.

   By entering into this Agreement, none of the Parties waive any legal rights,

   claims, or defenses except as expressly stated herein. This Agreement

   contains all of the terms of agreement between the Parties concerning the first

   claim for relief as outlined in Plaintiff’s Complaint, and is intended to be the

   final and sole agreement between the Parties with respect thereto. The Parties

   agree that any prior or contemporaneous representations or understanding not

   explicitly contained in this written Agreement, whether written or oral, are of

   no further legal or equitable force or effect.

9. The undersigned representatives of each Party certify that they are fully

   authorized by the Party or Parties they represent to agree to the terms and


                                        6
        Case 9:19-cv-00109-DLC Document 37 Filed 12/06/19 Page 7 of 10



       conditions of this Agreement and do hereby agree to the terms herein.

       Further, each Party, by and through its undersigned representative, represents

       and warrants that it has the legal power and authority to enter into this

       Agreement and bind itself to the terms and conditions contained in this

       Agreement.

   10. The terms of this Agreement shall become effective upon entry of an Order

       by the Court ratifying this Agreement.

   11. Upon adoption of this Agreement by the Court, the first claim for relief in

       Plaintiff’s Complaint shall be dismissed with prejudice. Notwithstanding the

       dismissal of this claim, the Parties agree and request that this Court retain

       jurisdiction to oversee compliance with the terms of this Agreement and to

       resolve any motions to modify such terms. See Kokkonen v. Guardian Life

       Ins. Co. of America, 511 U.S. 375 (1994).

Dated: December 6, 2019                         Respectfully submitted,


/s/ Collette Adkins                             JEAN E. WILLIAMS
COLLETTE ADKINS, Senior Attorney                Deputy Assistant Attorney General
Admitted Pro Hac Vice                           SETH M. BARSKY, Section Chief
Center for Biological Diversity                 MEREDITH L. FLAX, Asst. Section Chief
P.O Box 595
Circle Pines, MN 55014-0595                     /s/ Devon L. Flanagan
Phone: (651) 955-3821                           DEVON L. FLANAGAN, Trial Attorney
Email: cadkins@biologicaldiversity.org          D.C. Bar No. 1022195
                                                DAVIS A. BACKER, Trial Attorney
ANDREA SANTARSIERE, Senior Attorney             CO Bar No. 53502
Admitted Pro Hac Vice                           United States Department of Justice


                                          7
         Case 9:19-cv-00109-DLC Document 37 Filed 12/06/19 Page 8 of 10



Center for Biological Diversity                   Environment & Natural Resources Division
P.O Box 469                                       Wildlife & Marine Resources Section
Victor, ID 83455                                  Ben Franklin Station
Phone: (303) 854-7748                             P.O. Box 7611
Email: asantarsiere@biologicaldiversity.org       Washington, D.C. 20044-7611
                                                  Tel: (202) 305-0201
Attorneys for Plaintiff                           Fax: (202) 305-0275
                                                  Email: Devon.Flanagan@usdoj.gov

                                                  Attorneys for Defendants




                                              8
       Case 9:19-cv-00109-DLC Document 37 Filed 12/06/19 Page 9 of 10



                    ATTESTATION OF CONCURRENCE

      In accordance with Civil Local Rule 11.2, I hereby attest that I obtained

concurrence in the filing for the signatures of all counsel indicated by a conformed

signature (“/s/”) within this e-filed document.

                                       /s/ Devon L. Flanagan
                                       DEVON LEA FLANAGAN, Trial Attorney
                                       D.C. Bar No. 1022195
                                       United States Department of Justice
                                       Environment & Natural Resources Division
                                       Wildlife and Marine Resources Section
                                       Ben Franklin Station
                                       P.O. Box 7611
                                       Washington, D.C. 20044
                                       Tel: (202) 305-0201
                                       Fax: (202) 305-0275
                                       Email: Devon.Flanagan@usdoj.gov




                                          9
          Case 9:19-cv-00109-DLC Document 37 Filed 12/06/19 Page 10 of 10



                          CERTIFICATE OF SERVICE
      I hereby certify that on December 6, 2019, I electronically filed the
foregoing Stipulated Settlement Agreement with the Clerk of the Court using the
CM/ECF system, which will send notification of this filing to the attorneys of
record.

                                       /s/ Devon L. Flanagan
                                       DEVON LEA FLANAGAN, Trial Attorney
                                       D.C. Bar No. 1022195
                                       United States Department of Justice
                                       Environment & Natural Resources Division
                                       Wildlife and Marine Resources Section
                                       Ben Franklin Station
                                       P.O. Box 7611
                                       Washington, D.C. 20044
                                       Tel: (202) 305-0201
                                       Fax: (202) 305-0275
                                       Email: Devon.Flanagan@usdoj.gov




                                         10
